         Case 1:19-cv-03265-CKK Document 39 Filed 09/08/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                          )
CENTER FOR PUBLIC INTEGRITY,              )
                                          )
      Plaintiff,                          )
                                          ) No. 1:19-cv-03265-CKK
v.                                        )
                                          )
U.S. DEPARTMENT OF DEFENSE, et al.,       )
                                          )
      Defendants.                         )
__________________________________________)

                           DEFENDANTS’ NOTICE OF RELEASE
                             PURSUANT TO COURT ORDER

       Defendants hereby provide notice that, pursuant to the Court’s Order entered August 28,

2020, ECF No. 37, they have produced to Plaintiff the information in documents 44, 54, 63, 64,

and 67 that the Court ordered released.



Dated: September 8, 2020                    Respectfully submitted,

                                            JEFFREY BOSSERT CLARK
                                            Acting Assistant Attorney General

                                            MARCIA BERMAN
                                            Assistant Director
                                            Federal Programs Branch

                                             /s/ Amber Richer__________________
                                            AMBER RICHER (CA Bar No. 253918)
                                            Trial Attorney
                                            U.S. Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, NW
                                            Washington, D.C. 20530
                                            Tel: (202) 514-3489
                                            Email: amber.richer@usdoj.gov
                                            Attorneys for Defendants



                                               1
